TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00863-CR


Kenneth Hernandez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-09-500100, HONORABLE BOB PERKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed his notice of appeal in the trial court on December 16, 2010, the
completed appellate record was filed on July 11, 2011, and, after one motion for extension of time
was granted, appellant's brief was due on September 26, 2011.  On September 19, appellant's
appointed attorney filed a second motion for extension of time to file appellant's brief and a
motion to withdraw as counsel, explaining that he was seeking to withdraw because a policy change
had capped non-capital appellate attorney's fees at $2,000.  Counsel asserts that compensation
under the current fee schedule "is grossly inadequate and will result in the provision of substandard
representation on appeal" and violates the code of criminal procedure's requirement that appointed
counsel should be paid a reasonable fee based on the time and labor required, complexity of
the case, and counsel's experience and ability.  See Tex. Code Crim. Proc. Ann. art. 26.05(a)
(West Supp. 2010).  Counsel has also stated that he will be asking the Office of Court
Administration to remove his name from the appointment list for non-capital appeals.
	The appeal is therefore abated.  The trial court shall conduct a hearing on counsel's
motion to withdraw, appoint new counsel, if appropriate, and make appropriate findings and
recommendations.  A supplemental record from this hearing, including copies of all findings and
orders and a transcription of the court reporter's notes, should be forwarded to the clerk of this Court
no later than November 14, 2011.  See Tex. R. App. P. 38.8(b)(3).


					__________________________________________
					David Puryear, Justice
Before Justices Puryear, Rose and Goodwin
Abated
Filed:   October 5, 2011
Do Not Publish